Citation Nr: 0608983	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-07 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of 
multiple joints.

2.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

G. Zills, Counsel
INTRODUCTION

The veteran served on active duty from August 1961 to August 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2002 RO decision which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for arthritis of multiple joints, and 
from a September 2003 RO decision which denied a TDIU rating.  
The veteran appeals seeking service connection for arthritis 
of multiple joints and a TDIU rating.


FINDINGS OF FACT

1.  In an unappealed decision dated in December 1983, the RO 
denied the veteran's claim for service connection for 
arthritis.

2.  Evidence submitted since the RO's December 1983 decision 
denying service connection for arthritis bears directly and 
substantially upon the issue at hand, is not duplicative or 
cumulative, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  The veteran developed arthritis of multiple joints many 
years after service, and such conditions were not caused by 
any incident of service.

4.  The veteran's service-connected disabilities are diabetes 
mellitus type 2, currently evaluated as 20 percent disabling; 
left ear tinnitus, currently evaluated as 10 percent 
disabling; bilateral hearing loss, currently evaluated as 
noncompensable; and urticaria, currently evaluated as 
noncompensable.

5.  The veteran's service-connected disabilities do not 
preclude him from securing or following substantially gainful 
employment. 


CONCLUSIONS OF LAW

1.  Evidence submitted subsequent to the RO's December 1983 
decision is new and material, and the requirements to reopen 
the claim for service connection for arthritis of multiple 
joints have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.156(a), 20.1103 (2005).

2.  Arthritis of multiple joints was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

3.  A total rating based on individual unemployability due to 
service-connected disabilities is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2005).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A December 1983 RO decision denied service connection for 
arthritis.  Such decision, in the absence of an appeal, is 
now considered final, with the exception that the claim may 
be reopened if new and material evidence has been submitted 
since then, and if so reopened, the claim will be reviewed on 
a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 
9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).

In February 2002, the veteran applied for an increased rating 
for arthritis.  However, as he was not then service-connected 
for arthritis, his claim was construed as an application to 
reopen a claim for service connection for arthritis based on 
submission of new and material evidence.  As applicable to 
the present appeal, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

The Board notes that the RO in this case explicitly reopened 
the veteran's claim for service connection for arthritis of 
multiple joints in its November 2005 supplemental statement 
of the case (SSOC), but continued the denial of the claim on 
the merits.  The Board, however, is required to address the 
issue of reopening despite the RO's denial of entitlement to 
service connection on the merits.  See Barnett v. Brown, 83 
F.3d 1380 (1996).

With these considerations in mind, the Board must consider 
all evidence submitted by the veteran or otherwise associated 
with the claims folder since the last final decision.  
Following a complete review of the record, the Board agrees 
with the RO that the claim for service connection for 
arthritis of multiple joints should be reopened and reviewed 
on the merits.  Specifically, VA and private treatment 
records dated since the last final decision diagnose the 
veteran with arthritis in multiple joints.  Such a diagnosis 
was not present at the time of the RO's December 1983 
decision, and such evidence is deemed to be so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  As such, the veteran's claim 
for service connection for arthritis of multiple joints is 
reopened.

Turning now to the merits of the veteran's claim, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, such as arthritis, which are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records are negative for any 
findings of arthritis, and arthritis is also not shown to be 
present within the one-year presumptive period following 
service.  X-rays from November 1983, shortly after service, 
are normal with regard to the hips, knees, and ankles.  The 
first post-service medical evidence of arthritis is from 
private medical records dated in April 2002 which show 
degenerative arthritis of the shoulders, knees, and left 
hand.  VA outpatient treatment records dated in January 2003 
contain a diagnosis of arthritis of the right shoulder, lower 
back, hips, and knees.  At this time of this diagnosis, the 
veteran stated that he had not had any X-rays for several 
years, and the findings of arthritis do not appear to be 
based on X-ray evidence.

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

In September 2003, the veteran was awarded Social Security 
Administration (SSA) disability benefits, with diabetes 
mellitus being indicated as the primary diagnosis and 
hypertension being indicated as the secondary diagnosis.  
Degenerative arthritis was identified as one of the veteran's 
"severe" impairments.

Upon consideration of the evidence of record, service 
connection for arthritis of multiple joints is not warranted.  
Current arthritis of multiple joints is first shown beyond 
the presumptive one-year period following service, and there 
is no competent medical evidence of record which relates any 
current arthritis to service or to any disease or injury 
incurred in or aggravated by service.  In the absence of such 
evidence, service connection is not warranted.

While the veteran has asserted his belief that he has 
arthritis which is related to his military service, he is a 
layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of his own condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
absence of competent medical evidence which suggests that the 
veteran has any arthritis which is related to his military 
service, service connection for arthritis of multiple joints 
is not warranted.  Service medical records and post-service 
medical records provide evidence against this claim 
indicating a condition that began many years after service 
with no connection to service. 

The Board finds that a VA examination with opinion is not 
warranted for this claim, as there is no competent medical 
evidence which indicates that any current arthritis is the 
result of any event, injury, or disease occurring in service.  
There are no proven predicate facts upon which a doctor could 
make a competent medical opinion on any relationship between 
such arthritis and service.  See 38 C.F.R. 
§ 3.159(c)(4).

In sum, the Board finds that the preponderance of the 
evidence does not establish that the veteran has arthritis of 
multiple joints which was incurred in or aggravated by his 
military service.  Thus, as the preponderance of the evidence 
is against the claim for service connection for arthritis of 
multiple joints, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  
TDIU rating

The veteran also seeks a total disability rating based on 
individual unemployability.  He alleges that he has not been 
able to work since August 1999 because of his service-
connected disabilities.

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2005).  Where these percentage requirements 
are not met, entitlement to the benefit on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2005).  
In determining whether the veteran is entitled to a TDIU 
rating, neither non-service-connected disabilities or 
advancing age may be considered.  38 C.F.R. § 4.19 (2005).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  

Ratings of diabetes mellitus are governed by specific 
criteria and principles set forth in 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2005).

A rating of 10 percent is assigned for diabetes mellitus that 
is managed by a restricted diet only.  A rating of 20 percent 
is assigned for diabetes mellitus requiring insulin and a 
restricted diet or an oral hypoglycemic agent and a 
restricted diet.  A rating of 40 percent is assigned for 
diabetes mellitus requiring insulin, a restricted diet, and 
regulation of activities.

A rating of 60 percent is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities and involving episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or visits to a diabetic care provider twice a month 
plus complications that would not be compensable if 
separately evaluated.

A rating of 100 percent is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated. 38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Diagnostic Code 7913 provides that complications of diabetes 
mellitus are to be evaluated separately unless they are part 
of the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913. 38 C.F.R. § 
4.119, Diagnostic Code 7913, Note (1) (2005).

In this case, ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider are not indicated.  
Further, a review of all post-service medical records, as a 
whole, does not indicate regulation of activities due to 
diabetes.  The examination report of April 2002 and the 
findings of SSA in August 2003 provides evidence against an 
increased rating for this condition.

Beyond the records cited above, the March 2005 VA examination 
provides very negative evidence against this claim, clearly 
not indicating that a higher rating is warranted. 

Medical records also fail to indicate any basis to increase 
the veteran's tinnitus, hearing loss, and urticaria 
evaluations.  The veteran's own statements do not indicate 
that increased compensation is warranted for any of these 
service connected disorders.

Currently, the veteran's service-connected disabilities 
include diabetes mellitus type 2, evaluated as 20 percent 
disabling; left ear tinnitus, evaluated as 10 percent 
disabling; bilateral hearing loss, evaluated as 
noncompensable; and urticaria, evaluated as noncompensable.  
His combined compensation rating for service-connected 
disabilities is 30 percent.  Therefore, he does not satisfy 
the percentage rating standards for a TDIU rating.

With regard to possible extraschedular TDIU entitlement 
pursuant to 38 C.F.R. 
§ 4.16(b), the Board notes that the veteran's background 
includes a high school education, a career in the military, 
and work after military service as a corrections officer.  He 
has been unemployed since August 1999.  The file indicates 
that he has a number of nonservice-connected ailments; these 
factors may not be considered in support of a TDIU rating.  
38 C.F.R. § 4.19.  

The veteran's own statements, indicating that his nonservice-
connected arthritis is his major problem, provides evidence 
against this claim.

In September 2003, he was awarded SSA benefits on the basis 
of disability.  SSA records indicate that he was determined 
to have "severe" impairments from diabetes mellitus, 
degenerative arthritis, hypertension, and actinic keratosis.  
Of these conditions, only diabetes mellitus is service-
connected.  Thus, overall, the Board finds that the SSA 
determination provides evidence against this claim, 
indicating that the veteran is unemployed do to several 
nonservice connected disabilities. 

Upon consideration of such evidence, the Board finds that the 
evidence as a whole does not suggest that the veteran is 
unable to secure and follow a substantially gainful 
occupation solely as a result of his service-connected 
disabilities.  There is no medical opinion of record stating 
that the veteran is unemployable as a result of his service-
connected disabilities.  Thus, referral of the case to the 
Director of Compensation and Pension Service, for 
consideration of a TDIU rating on an extraschedular basis, is 
not warranted.  Bowling v. Principi, 15 Vet. App. 1 (2001).

As the preponderance of the evidence is against the TDIU 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005), imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claims.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claims.

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in March 
2002, February 2003, June 2003, September 2003, and February 
2004.  As these letters fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In addition, by 
virtue of the rating decisions on appeal, the statements of 
the case (SOCs), and the supplemental statements of the case 
(SSOCs), the veteran was provided with specific information 
as to why his claims were being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159 in the March 2003 and March 2005 
SOCs and the March 2004 SSOC.

Finally, with respect to element (4), the Board notes that 
the RO's letters along with the SOCs and SSOCs generally 
informed the veteran that it was necessary to send any 
evidence in his possession that supported his claims to VA.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done - irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication - the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Court's decision in Pelegrini II held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and that was done in this case.  During the 
pendency of this appeal, on March 3, 2006, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the lack of notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes above that 
the preponderance of the evidence is against the appellant's 
claims for service connection and a TDIU rating, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The claims folder contains all available service medical 
records, as well as VA medical records, private medical 
records, and a VA examination report.  The veteran has not 
identified any other outstanding evidence to be obtained.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Pelegrini II, supra; Quartuccio, supra.


ORDER

Service connection for arthritis of multiple joints is 
denied.

A TDIU rating is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


